                                  IN THE UNITED STATES DISTRICT COURT
                                        FOR THE DISTRICT OF UTAH


    MICHAEL FAZZIO & SHERRIE FAZZIO                         MEMORANDUM DECISION AND
    IN RE INTEREST OF I.F., a minor child,                 ORDER IMPOSING SANCTIONS SUA
                                                               SPONTE UNDER RULE 11
            Plaintiffs,
    v.                                                                       1:17-cv-132

    WEBER COUNTY et al.,                                       Chief District Judge Robert J. Shelby

            Defendants.                                          Magistrate Judge Dustin B. Pead


           Plaintiffs Michael Fazzio and Sherrie Fazzio (the Fazzios), who represent the interests of

their minor child, I.F., sued Defendants Weber County, Acucom, Sandusky Newspaper, and the

Standard Examiner. The Fazzios’ suit centers around Defendants’ involvement in the public

dissemination of I.F.’s photograph, name, and putative criminal history. Following dismissal of

the Fazzios’ Second Amended Complaint, the court ordered the Fazzios’ counsel, Brian K.

Jackson, to show cause why sanctions should not be imposed. 1 Now before the court are three

matters arising out of Jackson’s conduct.

           First, there is Jackson’s response to the order to show cause. 2 Having considered

Jackson’s response and the parties’ filings, the court on its own initiative concludes Jackson

violated Rule 11(b)(2) of the Federal Rules of Civil Procedure. To deter similar violations by

Jackson and others, the court imposes a fine of $6,650 and orders Jackson to complete the Utah

State Bar’s Ethics School.




1
    Dkt. 99; Dkt. 100 at 55–64.
2
  Dkt. 102 (Jackson response); Dkt. 103 (Weber County’s reply to Jackson’s response); Dkt. 104 (Acucom’s reply to
Jackson’s response).
              Second, there is Acucom’s first motion for sanctions pursuant to 28 U.S.C. § 1927. 3 By

including that motion in its reply to Jackson’s response to the Order to Show Cause, Acucom

violated DUCivR 7-1(b)(1)(A), which states, “[n]o motion . . . may be included in a response or

reply memorandum. Such motions must be made in a separate document.” Accordingly,

Acucom’s first motion for sanctions is DENIED.

              Third, there is Acucom’s second motion for sanctions pursuant to 28 U.S.C. § 1927 and

pursuant to the court’s inherent authority to impose sanctions. 4 For the reasons given below, that

motion is DENIED.

                                                  BACKGROUND

                The parties engaged in extensive motion practice. The court denied Acucom’s request
                                            for Rule 11 sanctions.

              Counsel Brian K. Jackson served and continues to serve as the sole legal representative of

the Fazzios in this case. 5 On August 21, 2017, the Fazzios initiated this case by filing a

Complaint. 6 A few months later, on November 14, 2017, the Fazzios filed an Amended

Complaint. 7 Extensive motion practice followed. 8 Notably, the Fazzios, Weber County,

Acucom, Sandusky Newspaper, and the Standard Examiner each filed dispositive motions.9




3
    Dkt. 104.
4
    Dkt. 105 (Acucom’s Motion); Dkt. 107 (Jackson’s Response); Dkt. 108 (Acucom’s Reply).
5
    See, e.g., Dkts. 2, 107.
6
    Dkt. 2.
7
    Dkt. 19.
8
  See, e.g., Dkt. 24 (Sandusky Newspaper’s and the Standard Examiner’s Motion to Dismiss); Dkt. 46 (Acucom’s
Motion for Judgment on the Pleadings); Dkt. 49 (The Fazzios’ Motion for Summary Judgment); Dkt. 51 (The
Fazzios’ Motion to Strike Acucom’s Motion for Judgment on the Pleadings); Dkt. 61 (Weber County’s Motion to
Strike Sealed Document).
9
    See supra note 8.
                                                        2
Additionally, Acucom filed a motion for sanctions. 10 The court denied that motion, explaining,

“[t]he Fazzios cite factual and legal authority for their claims and have not made arguments in

direct contrast to a previous ruling.” 11

                    The court dismissed the Amended Complaint while stressing Rule 11.

            On May 29, 2018, the court held a hearing to address the pending dispositive motions.

The Fazzios’ civil rights claim under 42 U.S.C. § 1983 provided the only possible basis for

subject-matter jurisdiction, so the court focused first on the viability of that claim. 12

            In an oral ruling delivered at the May 29 hearing, the court dismissed the § 1983 claim as

insufficiently pled, and declined to exercise supplemental jurisdiction over the many state law

claims asserted in the Amended Complaint. 13 The court explained to Jackson the difficulty of

pleading a § 1983 claim and why his unusual § 1983 theories failed. 14 For instance, the court

explained Jackson’s due process theory failed because only the State of Utah, and not Weber

County, can bring charges against a minor. 15 In rejecting Jackson’s 14th Amendment theory, the

court explained,

                  The Fazzios have not alleged any facts relating to Weber County’s
                  interference with the care, custody and control of IF. The Fazzios argue
                  Weber County, quote, unilaterally and unlawfully, end quote, made the
                  decision for the Fazzios whether to release information about the case to the
                  public . . . . But I’ll observe that the Fazzios have presented no legal or
                  factual authority for the proposition that a governmental entity’s decision to




10
     Dkt. 40 (Acucom’s Motion for Sanctions).
11
     Dkt. 45 at 4 (emphasis added).
12
     Dkt. 69 (Minute Order); Dkt. 73 (Hearing Transcript).
13
     See Dkt. 73.
14
     See, e.g., id. at 21–28, 35.
15
     Id. at 24.
                                                             3
                  release juvenile arrest records implicates a protected parental right. And for
                  that reason I [conclude] that that claim is not adequately pled. 16

            Dismissal was without prejudice. 17 The court explained the decision of whether and how

to proceed was for Jackson and his clients to make, elaborating,

                  I’m going to allow you to file an amended complaint if you wish. You don’t
                  have to, but you’re welcome to. You and I will talk about a reasonable time
                  period for putting that together and filing it. It can’t be filed here unless
                  there’s a federal claim in support of that complaint. 18

The court also alerted Jackson of his Rule 11 obligations, cautioning,

                  Whatever you choose to do, if we’re back here again and we’re testing the
                  viability of this complaint and your 1983 claim again fails for the reasons,
                  especially if it’s on the basis of any of the arguments that Weber County has
                  already put forward in its papers, which I think are nearly completely legally
                  right, and the law I think that [Weber County] set forward is a correct
                  statement of the law, or if we’re here on a new round of motions to dismiss
                  by the other defendants drawn to the amended complaint, if, for example,
                  one of them has identified a clear legal defect in the pleading or the cause
                  of action asserted against one of them and you reassert that and there is no
                  basis in law, then we begin to have a Rule 11 problem or an attorney’s fees
                  issue that I would very much like for us not to have to reach. 19

       Jackson filed a Second Amended Complaint containing legal theories the court previously
                                   explained were unavailable.

            After the May 29 hearing, the court published a docket text order, stating, “[p]laintiffs

may file an amended complaint within 30 days and do not need to first seek leave to amend.” 20

Perhaps out of an abundance of caution, Jackson nonetheless filed a “Motion to Reopen Case,”

attaching a proposed Second Amended Complaint (SAC). 21 He drafted and attached the


16
     Id. at 23–24.
17
     Id. at 10–11.
18
     Id. at 10.
19
     Id. at 11 (emphasis added).
20
     Dkt. 69.
21
     Dkt. 70.
                                                        4
proposed SAC prior to requesting or obtaining a transcript of the May 29 hearing. 22 Consistent

with its prior docket text order, the court granted Jackson’s request. 23 Another round of motion

practice ensued. 24

           A second motion hearing was held on January 15, 2019. 25 At that hearing, the court

dismissed the SAC and notified Jackson that it appeared he violated Rule 11. 26 In an oral ruling

delivered at the hearing, the court stated that it appeared that a reasonable inquiry would have

alerted Jackson that the Fazzios’ § 1983 claims under the First Amendment, Fourth Amendment,

Fifth Amendment Double Jeopardy Clause, Sixth Amendment, and Eight Amendment were not

supported by existing law or by a nonfrivolous argument for extending, modifying or reversing

current law or for establishing new law. 27 For example, the court observed,

                The Fazzios also assert a Fourth Amendment right to child rearing claim . .
                . . I previously dismissed that claim at the [May 29] hearing. And the
                observation I made then remains true today. Quote: The Fazzios have
                presented no legal or factual authority for the proposition that a
                governmental entity’s decision to release juvenile arrest records implicates
                a protected parental right, at least a constitutional one . . . . And because that
                claim remains inadequately pled it is dismissed. 28

For perceived Rule 11 violations, the court ordered Jackson to show cause why sanctions should

not be imposed. 29



22
     See id.; Dkt. 74 (specifying Acucom’s counsel purchased the transcript of the May 29 hearing).
23
     See Dkts. 69, 76.
24
  See Dkt. 82 (Acucom’s Motion to Dismiss); Dkt. 83 (Weber County’s Second Motion to Dismiss); Dkt. 84
(Sandusky Newspaper’s and the Standard Examiner’s Second Motion to Dismiss).
25
     Dkt. 99 (Minute Order); Dkt. 100 (Hearing Transcript).
26
     Dkt. 100 at 55–64.
27
  Dkt. 100 at 58:12–18; see also Dkt. 100 at 59:15–18 (The court: “Mr. Jackson, do you have questions about the
specific claims or issues that I’m asking you to address in an order to show cause?” Jackson: “No, Your Honor.”).
28
     Dkt. 100 at 29.
29
     Dkts. 99, 100 at 55–61.
                                                              5
                                                   LEGAL STANDARD

           Rule 11 sanctions analysis proceeds in two-step process. 30 First, a court considers

whether a pleading violates Rule 11. 31 If a pleading violates Rule, the court proceeds to the

second step, where it considers a number factors to determine the appropriate sanction. 32 The

court begins its analysis at the first step.

                                                         ANALYSIS

     I.         On its own initiative, the court sanctions Brian K. Jackson for his Rule 11(b)(2)
                violation.

           An attorney is under an obligation to “stop, look, and listen before signing a document

subject to Rule 11.” 33 Rule 11(b)(2) obligates an attorney to conduct “an inquiry reasonable

under the circumstances” to ensure the submitted pleading’s “claims, defenses, and other legal

contentions are warranted by existing law or by a nonfrivolous argument for extending,

modifying, or reversing existing law or for establishing new law.” 34 A violation of Rule 11(b)(2)

occurs when an attorney fails to heed a judge’s previous warning that an argument lacks merit. 35

A violation of Rule 11(b)(2) also occurs when an attorney advances argument in the face of a

well-established rule and contrary to the presiding court’s prior ruling. 36




30
     See Collins v. Daniels, 916 F.3d 1302, 1319 (10th Cir. 2019).
31
     Id.
32
     Id.
33
     Adamson v. Bowen, 855 F.2d 668, 673 (10th Cir. 1988) (internal quotation marks omitted).
34
  Fed. R. Civ. P. 11(b)(2); see also Collins, 916 F.3d at 1320 (holding the courts must apply “an objective standard
intended to eliminate any ‘empty-head pure-heart’ justification for patently frivolous arguments.”) (internal
quotation marks omitted).
35
 See West v. Peterson, No. CIV. 92-C-577B, 1993 WL 145771, at *2 (D. Utah Jan. 5, 1993), aff’d sub nom. West v.
Comm’r, 9 F.3d 119 (10th Cir. 1993).
36
     See United Pac. Ins. Co. v. Durbano Constr. Co., 144 F.R.D. 402, 408–09 (D. Utah 1992).
                                                            6
                A. While on actual notice of the Rule 11(b)(2) standard, Jackson repeatedly
                   violated that standard.

           Prior to filing the SAC, Jackson twice received notice of the Rule 11(b)(2) standard from

this court. He first received notice via a published order denying Acucom’s motion for Rule 11

sanctions on April 6, 2018. 37 He again received notice in person at the May 29, 2018 hearing. 38

Despite repeated warnings, Jackson advanced several frivolous legal arguments in the SAC.

Two examples illuminate the frivolity of Jackson’s § 1983 arguments.

           First, Jackson renewed a frivolous Fourth Amendment right to child rearing claim. For

the exact reason it had previously dismissed that claim in the Amended Complaint, the court

again dismissed the claim in the SAC. 39 Although Jackson explains he reasserted “each

constitutional and federal law violation” based on his understanding of the intent behind the

court’s dismissal of the Amended Complaint without prejudice, 40 nowhere in his response to the

order to show cause does he respond to the court’s concerns about renewing the frivolous Fourth

Amendment claim.

           Second, Jackson fails to identify legal support for his Double Jeopardy theory. He

theorizes Weber County violated the Double Jeopardy Clause by mistakenly publishing

information about charges that were previously resolved. 41 In his view, a false publication of a



37
  See, e.g., Dkt. 45 at 3 (“Examples of frivolous or legally unwarranted arguments include cases where a party has
obviously failed to heed [the judge’s] previous warning that the argument lacked merit or presented arguments that
are in contravention of [a] well-established rule and directly contrary to the court’s prior ruling.”) (internal quotation
marks and citations omitted).
38
     See Dkt. 73 at 8–11, 20–22, 31–33.
39
     See supra note 28 and accompanying text.
40
     Dkt. 102 at 8.
41
  See id. at 13 (“Even if the county was not the correct agency to post the charges, they were still charges that I.F.
had to respond and answer to. Even if the Sheriff’s office simply “took down’ the charges, there are question [sic]
on whether or not more action was needed to curtail the criminal proceedings.”).
                                                            7
criminal charge is legally equivalent to a bona fide criminal charge, at least under the Double

Jeopardy Clause. 42 He conceives and then defends this theory in the face of clear and

established legal authority that Weber County cannot criminally charge a minor. 43 He defends

this theory even in the face of his own factual allegations. As the court observed at the January

31 hearing,

                I previously explained that Weber County is legally incapable of bringing
                criminal charges against juveniles . . . . In the face of controlling legal
                authority presented to the plaintiff and the Court’s previous ruling and
                explanation of that authority the Fazzios continue to allege constitutional
                violations of the Fifth Amendment double jeopardy clause in Paragraphs
                135 through 137 and various clauses under the Sixth Amendment to the
                US Constitution in Paragraphs 151 through 153. These claims obviously
                fail because the minor child was not subjected to a second criminal
                prosecution. Indeed, the Fazzios themselves recognize as much in the
                complaint asserting, and here are a handful of allegations drawn from the
                complaint soon to be true, the plaintiff’s own allegations. Paragraph 36,
                charges for minor children are civil in nature and not criminal charges, and
                a minor child cannot be convict a crime; Paragraph 39, IF did not have
                pending criminal charges against him on April 10th, 2017; and Paragraph
                146, the information of which was also false as he was not arrested and
                booked on new criminal charges in an adult detention center and what was
                not being tried as an adult the charges of which were already resolved. 44

           Jackson defends his Double Jeopardy Theory, even in the absence of legal authority.

Although he cites various inapposite authorities, Jackson nowhere identifies opinions, minority

opinions, or even law review articles supporting his theory. 45 Yet Jackson seems to try to pass



42
     Dkt. 77 (SAC) at pp. 30–31.
43
     See Dkt. 102 at 13.
44
     Dkt. 100 at 30–31.
45
  See Fed. R. Civ. P. 11, advisory committee’s note to 1993 amendment (“Arguments for extensions, modifications,
or reversals of existing law or for creation of new law do not violate subdivision (b)(2) provided they are
‘nonfrivolous.’ This establishes an objective standard, intended to eliminate any ‘empty-head pure-heart’
justification for patently frivolous arguments. However, the extent to which a litigant has researched the issues and
found some support for its theories even in minority opinions, in law review articles, or through consultation with
other attorneys should certainly be taken into account in determining whether paragraph (2) has been violated.”).
                                                          8
off his theory as springing from existing law. 46 Even now in response to the order to show

cause, Jackson persists Weber County may have somehow conspired with state authorities to

charge I.F. 47 But as would be clear to any reasonable attorney, his theory lacks any legal support

because Weber County did not, and legally could not, charge I.F.

           Lest there be any doubt, this court’s Rule 11 concerns go well beyond the two examples

just articulated. 48 Besides the frivolous Fourth Amendment right to child rearing claim, Jackson

reasserted a frivolous Fourth Amendment privacy claim in the SAC. 49 Beyond the frivolous

Double Jeopardy claim, Jackson advanced frivolous Cruel and Unusual Punishment and First

Amendment claims. 50 The court need not further detail Jackson’s repeated Rule 11(b)(2)

violations, however, because the analysis above: demonstrates this Order is the result of

deliberation; will assist in any appellate review; and enhances the deterrent effect of this Order. 51




46
  See Dkt. 77 (SAC) at ¶¶ 100–137; Dkt. 87 at 19–21; 23–24. After careful parsing of Jackson’s somewhat
incoherent briefing, the court does not understand Jackson to argue for the extension, modification, or reversal of
existing law, or for establishing new law. When an attorney specifically identifies its argument for a change of law,
that argument is viewed with “greater tolerance” under Rule 11. See Fed. R. Civ. P. 11, advisory committee’s note
to 1993 amendment. Because Jackson does not specifically identify an argument for a change of law, the court
affords his arguments the usual tolerance under Rule 11.
47
     Dkt. 102 at 10, 13.
48
     See Dkt. 100 at 28, 31, 56–59.
49
  See Dkt. 100 at 28 (“The Court previously dismissed the Fazzios’ Fourth Amendment right to privacy claim,
which is found in Paragraphs 97 and 99 of the second amended complaint, because government disclosures of arrest
records, judicial proceedings and information contained in police reports do not implicate the right to privacy.
That’s a direct quote from Nilson vs. Layton City, a 10th Circuit decision from 1989.”) (emphasis added).
50
  Id. at 31 (“The Eighth Amendment cruel and unusual punishment claim found in Paragraphs 154 to 157 fails
because the Fazzios have not provided a factual basis from which to reasonably infer that an employee knew of and
disregarded an excessive risk to IF’s health or safety, let alone that IF was punished. And that cites Sealock vs.
Colorado from the 10th Circuit in 2000. The First Amendment claim found in Paragraphs 158 and 159 fails because
the Fazzios provide no legal authority at all to support their assertion that when the First Amendment requires the
release of certain information there is an inverse requirement not to release that information.”).
51
     White v. Gen. Motors Corp., 908 F.2d 675, 685 (10th Cir. 1990).
                                                          9
                 B. Jackson does not articulate a persuasive explanation for his Rule 11(b)(2)
                    violations.

            In his response to the show cause order, Jackson advances unpersuasive excuses. He first

explains he did not have access to the May 29 hearing transcript prior to his submission of the

SAC. 52 He incorrectly adds, “[t]he parties was [sic] also directed by the court not to take notes at

the time of the ruling.” 53 True, Jackson did not have access to the May 29 hearing transcript, but

only because he failed to timely request it. Jackson’s first excuse is unpersuasive.

            Second, Jackson argues the court’s order granting leave to amend created the impression

that his claims were legally permissible. 54 He insists, “[i]f a claim was legally barred, Counsel

would have assumed that those claims would have been dismissed without [sic] prejudice and

unable to raise that claim again.” 55 This excuse too is unpersuasive.

            The court rarely dismisses claims with prejudice, and in fact must “freely” grant leave to

amend “when justice so requires.” 56 Claims are dismissed without leave to amend only when the

complaint fails to state a claim and there is just reason to deny amendment. 57 Lack of a just

reason to deny amendment does not excuse a party of its Rule 11 obligations. For example,

when a court determines that amendment is not “futile,” that determination does not mean the

court has signed off on the merits of a claim—only that the court is observing Rule 15(a).



52
     Id. at 8.
53
     Id.
54
     Id.
55
     Id.
56
     Fed. R. Civ. P. 15(a).
57
   See Minter v. Prime Equip. Co., 451 F.3d 1196, 1204 (10th Cir. 2006) (“In the absence of any apparent or
declared reason—such as undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to
cure deficiencies by amendments previously allowed, undue prejudice to the opposing party by virtue of allowance
of the amendment, futility of amendment, etc.—the leave sought should, as the rules require, be freely given.”)
(internal quotation marks omitted).
                                                       10
           As a third excuse, Jackson attempts to reshape his Complaint and backtrack on his prior

representations to this court. By way of background, the court previously grappled with

Jackson’s inconsistent allegations that Weber County “charged” and “arrested” I.F.” 58 At the

May 29 hearing, Jackson orally represented that he did not intend to assert any factual allegations

that I.F. was arrested. 59 Despite language in the SAC to the contrary, the court credited

Jackson’s representations. 60 But in his response to the order to show cause, Jackson discredits

his own earlier representations, stating,

                Even if Weber County cannot legally bring charges against a minor child,
                the issue and allegations were that Weber County factually did with its state
                power to arrest and in the definition of what an arrest is as to detention and
                issue new charges of the minor child, under the color of the law through
                abuse of its position with the Sheriff’s office. If they did instead of another
                proper agency, then they acted under the color of the law and violates due
                process as it relates to procedure in properly charging a minor child. 61

Rather than persuade, Jackson’s inconsistent representations exhume Rule 11 concerns partially

put to rest. 62 An attorney that lobs factual allegations absent any evidentiary basis violates Rule

11(b)(3), which obligates an attorney to ensure “factual contentions have evidentiary support or,




58
  See, e.g., Dkt. 77 at 108–125; Dkt. 100 at 8–17; see also id. at 12 (Court: “But the County didn’t bring new
charges against the child; true?” Jackson: “Right. I understand that.”); id. at 14 (Court: “I’ll just tell you I candidly
can’t understand your answer.”); id. at 16–17 (Jackson: attesting he did not intend to assert additional facts beyond
Paragraph 75 of the Amended Complaint).
59
     See supra note 58.
60
     Dkt. 100 at 30.
61
     Dkt. 102 at 12 (emphasis added) (errors in original).
62
  See Dkt. 100 at 58–59 (“On the face of the complaint and after reading the briefing submitted by the plaintiffs it
also appears Mr. Jackson may have failed to conduct a reasonable inquiry into the facts. And that’s required under
Rule 11(b)(3). Though his explanation today may have ameliorated these concerns in my mind to some extent, on
the face of the complaint the plaintiffs maintain contradictory factual positions. For example, that Weber County
charged IF with a crime. But as I’ve noted in our previous hearing and again today only the state of Utah can bring
charges against a minor.”) (emphasis added).
                                                             11
if specifically so identified, will likely have evidentiary support after a reasonable opportunity

for further investigation or discovery.” 63

           Jackson’s apparent Rule 11 violation in his response to the order to show cause, or

alternatively in the SAC, is worrisome. But rather than bog down this litigation in continuing

Rule 11 proceedings with the issuance of a second order to show cause, 64 the court simply notes

that Jackson’s third excuse is unpersuasive.

           At the heart of this case lies the Fazzios’ allegations that their child, I.F., was unlawfully

harmed by the dissemination of I.F.’s photograph, name, and putative criminal history. But

because of Jackson’s failure to adhere to Rule 11, objectively unreasonable constitutional

theories became the focal point of the Fazzios’ case. “This case is a prime example of the waste

and distraction that result when attorneys disregard Rule 11’s certifications.” 65

                C. To deter future violations, the court orders Jackson to pay a monetary
                   penalty of $6,650 and attend ethics school.

           At the second step of the sanctions analysis, the court determines the “appropriate

sanction.” 66 The purpose of Rule 11 informs the decision of what sanction is appropriate. “The

central purpose of Rule 11 is to deter baseless filings in district court and thus streamline the

administration and procedure of the federal courts. Baseless filing puts the machinery of justice




63
   Fed. R. Civ. P. 11(b)(3); see Laurino v. Tate, 220 F.3d 1213, 1218–19 (10th Cir. 2000) (upholding Rule 11(b)(3)
sanctions when attorney for plaintiff made unsupported factual contentions and refused an opportunity by the court
to clarify the contentions); Salmon v. Nutra Pharma Corp., 697 Fed. App’x. 713, 718–19 (10th Cir. 2017)
(upholding Rule 11(b)(3) sanctions when there was “no objective evidentiary basis” to support plaintiff’s
allegations); Sub Zero Franchising, Inc. v. Frank Nye Consulting, LLC, No. 2:15-cv-821, 2018 WL 1999093, at *1–
*2 (D. Utah April 27, 2018) (imposing sanctions when multiple causes of action were alleged “without basis,”
“without evidentiary support,” and without “reasonable pre-suit investigation”).
64
     See Fed. R. Civ. P. 1.
65
     Collins, 916 F.3d at 1323.
66
     Fed. R. Civ. P. 11(c)(1).
                                                        12
in motion, burdening courts and individuals alike with needless expense and delay.” 67 There are

a range of sanctions potentially available. For example, a court may strike the offending paper;

issue an admonition, reprimand, or censure; require participation in seminars or other educational

programs; order a fine payable to the court; etc. 68 When a monetary fine is imposed, that fine

should be limited to “that amount reasonably necessary to deter the wrongdoer.” 69 Additionally,

a number of factors inform the decision of what sanction is appropriate. 70 Here, the court

considers:

           1) the minimum amount required to deter misconduct;

           2) the offending party’s history, experience, and ability;

           3) the severity of the violation; and

           4) the risk of chilling zealous advocacy. 71

           Applying those factors here, the court concludes an appropriate monetary sanction is a

fine of $6,650. First, the court determines a minimum amount of $6,650 is necessary for proper


67
     Collins, 916 F.3d at 1322–23 (internal quotation marks, ellipses, and citations omitted).
68
     See Fed. R. Civ. P. 11, advisory committee’s note to 1993 amendment.
69
     White, 908 F.2d at 685.
70
   The parties do not identify the factors the court must consider. After independent research, the court concludes
some of those factors relevant when imposing attorney’s fees as a sanction under Rule 11 are also relevant when a
court, on its own initiative, imposes a monetary fine as a sanction under Rule 11. See Eisenberg v. Univ. of New
Mexico, 936 F.2d 1131, 1136 (10th Cir. 1991) (endorsing the use of the White factors in the context of a court’s sua
sponte monetary sanction); see also King v. Fleming, 899 F.3d 1140, 1155 (10th Cir. 2018) (“When imposing
attorney’s fees as a sanction under Rule 11, we have highlighted four factors for a district court to consider. Those
are (1) the reasonableness of the proposed fees, (2) the minimum amount required to deter misconduct, (3) the
offender’s ability to pay, and (4) other factors as the court sees fit, such as the offending party’s history, experience,
and ability; the severity of the violation; and the risk of chilling zealous advocacy.”) (citing White, 908 F.2d at 684–
85); see also id at 1150 (10th Cir. 2018) (recognizing as proper the district court’s adoption of a multi-factor test
used in a context analogous to the one before the district court).
71
   The court derives these factors from Tenth Circuit precedent applicable in an analogous context. See supra note
70. The court does not consider the reasonableness of the Defendants’ proposed fees because it declines to award
attorney’s fees to Defendants. The court believes ability to pay is an important factor in arriving at a monetary
sanction figure; however, it was Jackson’s burden to establish his ability to pay. White, 908 F.2d at 685. But in his
response to the order to show cause, Jackson does not advance argument concerning his ability to pay. Accordingly,
the court does not currently consider that factor.
                                                            13
deterrence. The court arrives at this figure by estimating a percentage of the amount of

compensation an attorney of Jackson’s skill and experience would likely receive for advancing

the frivolous arguments. This methodology furthers deterrence because if an attorney is unable

to reap a monetary reward from their sanctionable conduct, that attorney is unlikely to engage in

such sanctionable conduct in the future.

            Second, the fine amount is proper in view of Jackson’s history in this proceeding and

apparent experience and ability. This second factor militates in favor of $6,650 because Jackson

has not been previously sanctioned by this court, and an attorney not previously sanctioned

requires less deterrence than one demonstrably resistant to deterrence. The third factor also

militates in favor of the minimum amount because, although serious, Jackson’s violation appears

to have been made in good faith. Finally, in light of the constitutional necessity of zealous

advocacy in the context of civil rights claims, the fourth factor weighs in favor of imposition of

only the minimum amount required for deterrence.

            The court will not and cannot order Jackson to pay the fine to Defendants. Of course,

Defendants wish otherwise. 72 However, deterrence does not demand Jackson pay a fine to

Defendants. And on its own initiative, the court cannot order Jackson to pay money to an

opposing party. 73 Accordingly, the court orders Jackson to pay the fine of $6,650 to the Clerk of

Court within ninety (90) days of this Order. Jackson must notify chambers when this is

accomplished.


72
     See, e.g., Dkt. 103 at 1; Dkt. 104 at 1.
73
   See Hutchinson v. Pfeil, 208 F.3d 1180, 1184 (10th Cir. 2000) (“Rule 11(c)(2) prohibits a court acting on its own
initiative from ordering payment of a monetary penalty to an opposing party.”); Fed. R. Civ. P. 11, advisory
committee’s note to 1993 amendment (“Sanctions that involve monetary awards (such as a fine or an award of
attorney’s fees) may not be imposed on a represented party for causing a violation of subdivision (b)(2), involving
frivolous contentions of law. Monetary responsibility for such violations is more properly placed solely on the
party’s attorneys.”).
                                                         14
            If Jackson is unable to pay this fine, the court will afford Jackson the opportunity to

submit in camera briefing and evidence of his financial status. 74 Jackson may, but is not

required, to submit such evidence. If he chooses to submit evidence of his financial status, then

that evidence must include an accounting of any funds received from or currently owed by the

Fazzios. The deadline for the submission of financial status briefing and evidence is fourteen

(14) days from the date of this Order.

            Additionally, the court orders Jackson to attend and complete the Utah State Bar Ethic’s

Seminar offered in September of 2019. Within five (5) days of his completion of the Seminar,

Jackson is ordered to notify the court.

 II.            The court denies Acucom’s motion for sanctions pursuant to 28 U.S.C. § 1927
                and pursuant to the court’s inherent authority.

            First, under 28 U.S.C. § 1927, “[a]ny attorney . . . who so multiplies the proceedings in

any case unreasonably and vexatiously may be required by the court to satisfy personally the

excess costs, expenses, and attorneys’ fees reasonably incurred because of such conduct.” 75 The

Tenth Circuit instructs sanctions under § 1927 are “appropriate when an attorney acts recklessly

or with indifference to the law. They may also be awarded when an attorney is cavalier or bent

on misleading the court; intentionally acts without a plausible basis; [or] when the entire course

of the proceedings was unwarranted.” 76

            Acucom argues Jackson needlessly multiplied proceedings by failing to terminate the

Fazzios’ case when I.F. was allegedly arrested for shooting another child. 77 Based on Acucom’s


74
     White, 908 F.2d at 685.
75
     28 U.S.C. § 1927.
76
     Steinert v. Winn Grp., Inc., 440 F.3d 1214, 1221 (10th Cir. 2006) (alteration in original).
77
     See, e.g., Dkt. 105 at 7–9.
                                                             15
own allegations, however, that shooting occurred long after Acucom’s involvement in publicly

disseminating information about I. F. This sequence of events undermines Acucom’s argument

that the shooting invalidated the Fazzios’ damages theory. On the one hand, a factfinder could

conclude the shooting itself tends to prove the serious psychological injuries Defendants inflicted

on I.F., that is, Defendants’ harmful actions sent I.F. on a downward spiral to criminality. On the

other hand, assuming evidence of the shooting was admissible over I.F.’s objection (which it

probably would not be 78), a factfinder could conclude the shooting tends to disprove I.F. suffered

any injury as a result of Defendants’ conduct. Either way, an attorney does not act recklessly or

with indifference to the law by declining to dismiss their client’s case when an event occurs that

could theoretically tip the case in the opposing party’s favor. Acucom’s second motion for

sanctions under 28 U.S.C. § 1927 is thus denied.

           Second, the court declines to exercise its inherent authority to impose sanctions where, as

here, Rule 11 can adequately sanction the offending attorney’s conduct. 79 That Defendants

chose not to timely seek relief under Rule 11 does not unlock the door to the court’s inherent

power. Rather that door remains firmly closed because Defendants’ choice deprived Jackson of




78
     See Fed. R. Evid. 403.
79
  See Chambers v. NASCO, Inc., 501 U.S. 32, 50 (1991) (“Furthermore, when there is bad-faith conduct in the
course of litigation that could be adequately sanctioned under the Rules, the court ordinarily should rely on the Rules
rather than the inherent power. But if in the informed discretion of the court, neither the statute nor the Rules are up
to the task, the court may safely rely on its inherent power.”); id. at 46 (“At the very least, the inherent power must
continue to exist to fill in the interstices.”); see also Klein v. Stahl GMBH & Co. Maschinefabrik, 185 F.3d 98, 110
(3d Cir. 1999) (“When the Rules or pertinent statutes are ‘up to the task,’ they should be used.”); Fed. R. Civ. P. 11,
advisory committee’s note to 1993 amendment (“Chambers cautions, however, against reliance upon inherent
powers if appropriate sanctions can be imposed under provisions such as Rule 11, and the procedures specified in
Rule 11--notice, opportunity to respond, and findings--should ordinarily be employed when imposing a sanction
under the court’s inherent powers.”).
                                                          16
Rule 11’s safe harbor. 80 Acucom’s second motion for sanctions pursuant to the court’s inherent

authority is thus denied.

                                              CONCLUSION

           For the reasons given above, the court concludes Brian K. Jackson violated Rule 11 and

sanctions that conduct accordingly. Acucom’s Motions for Sanctions are DENIED. 81

           SO ORDERED this 29th day of July, 2019.

                                               BY THE COURT:


                                               ________________________________________
                                               ROBERT J. SHELBY
                                               United States Chief District Judge




80
     See Fed. R. Civ. P. 11(c)(2).
81
     Dkts. 104, 105.
                                                  17
